HEATTOENEY               GENERAL
                        OFTEXAS




Honorable John C. White             Opinion No. C-583
Commissioner of Agriculture
Texas Department of Agriculture     Re:   Construction of Subsection
Austin, Texas                             (2)(a) of Section 3A of
                                          Article 135b-5, Vernon's
                                          Civil Statutes, as to
                                          whether the name of the
                                          registrant must appear
                                          on the label placed on
Dear Mr. White:                           economic pesticides.
          You have requested the opinion of this office con-
cerning whether Subsection (2)(a) of Section 38 of Article
135b-5, Vernon's Civil Statutes, requires that an economic
pesticide contain on the label affixed thereto the name of
the individual, partnership, association or corporation reg-
istering such pesticide with the Texas Department of Agriculture
pursuant to the provisions of Section 4 of Article 135b-5.
          In connection with the question posed, you have set
forth a situation where one company is manufacturing a particular
economic pesticide and has registered this product with the
Texas Department of Agriculture in its name. The company manu-
facturing and registering this particular economic pesticide is
in turn selling this product to another company which affixes
its label to the pesticide. The label affixed to the pesticide
does not Include either the name of the company actually reg-
istering or manufacturing the pesticide.
           Section   3 of Article 135b-5, provides in part as
follows:
          "It shall be unlawful for any person to
     distribute, sell or offer for sale within this
     State or deliver for transportation or transport
     in intrastate commerce or between points within
     this State through any point outside this State
     any of the following%
          "(1) Any economic pesticide which has not
     been registered pursuant to the provisions of
     Section 4 of this Act. . . .

                                -2ai4-
Hon. John C. White, page 2 (C-583)


          "(2) Any economic pesticide unless it is
     In the registrant's or the manufacturer's un-
     broken Immediate container, and there is affixed
     to such container, and to the outside container
     or wrapper of the retail package, if there be
     one through which the required information on
     the immediate container cannot be clearly read,
     a label bearing:
          "(a) The name and address of the manufac-
     turer, registrant, or person for whom manufactured.
     . . .   (Emphasis ad~ded).
          In view of the use of the dlsdunc$ive word 'or'
rather than a conjunctive word such as and , in the foregoing
provisions of Subsection (2)(a) of Section 3A of Article 135b-5,
we are of the opinion that the Legislative intent was for the
label affixed to an economic pesticide to have set forth thereon,
in addition to other information, the name and address,of any
one of the following--the manufacturer, the registrant, or the
person for whom the product was manufactured. Had It been the
desire of the Legislature to require that the label affixed to
an economic pesticide Include, in addition to the person for
whom manufactured, either the manufacturer or registrant or
$o;;, we are of the opinion that the disjunctive terminology
     would not have been used.
          In addition to the foregoing, Section 4 of Article
135b-5 provides in part that:
          n
                .The registrant shall file with the
     Commis&ner    a statement including:
         (1) The name and address of the registrant
    and the name and address of the person whose name
    will appear o'tf
                   the 1abel;V    other than the regls-
    trant. ~. . .    (Rnphasis added).
The above quoted provisions of Section 4 of Article 135b-5
clearly disclose that it was not contemplated that the name
and address of all of the parties mentioned in Subsection
(2)(a) of Section 3A of Article 135b-5 would be included on
the label affixed to an economic pesticide.
          We are, therefore, of the opinion that Subsection
(2)(a) of Section 3A of Article 135b-5 does not require that
the name and address of the registrant of an economic pesticide
appear upon the label affixed to the economic pesticide In


                            -2ai5-
Hon. John C. White, page   3 (C-583)

                                      5”,   .:


addition to the name and address of the manufacturer of the
product or the person for whom it is manufactured. As long
as the name and address of either the registrant, the manu-
facturer or the person for whom the economic pesticide is
manufactured appears upon the label affixed to the product,
the requirements of Subsection (2)(a) of Section 3A of Article
135b-5 have been complied with.
                     SUMMARY
          Subsection(2)(s) of Section 3A of Article
     135b-5, Vernon's Civil Statutes, does not re-
     quire.that the name and address of the registrant
     of an economic pesticide appear upon the label
     affixed to the economic pesticide in addition
     to the name and address of the manufac.turerof
     the product or the person for whom it is manu-
     factured.
          The requirements of Subsection (2)(a) of
     Section 3A of Article 135b-5, Vernon's Civil
     Statutes, have been met if the label affixed
     to the economic pesticide includes either the
     name and address of the registrant of the pro-
     d,uct,the manufacturer of the product or the
     person for whom the product is manufactured.
                             Very truly yours,
                             WAGGONER CARR
                             Attorney General



                                 Pat Bailey
                                 Assistant
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
George Gray
John Fainter
Dunklin Sullivan
Malcolm Quick
APPROVED FOR THE ATTORNEY GENERAL
BY: T. B. Wright

                             -2816-